Filed 10/23/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 208







Randy Holkesvig, 		Plaintiff and Appellant



v.



Gary Grove, 		Defendant and Appellee







Nos. 20120169 & 20120225







Appeals from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Laurie A. Fontaine, Judge.



AFFIRMED.



Per Curiam.



Randy Holkesvig (on brief), self-represented, P.O. Box 82, Fargo, N.D. 58107-

0082, plaintiff and appellant.



Daniel L. Gaustad (on brief), P.O. Box 5758, Grand Forks, N.D. 58206-5758, for defendant and appellee.

Holkesvig v. Grove

Nos. 20120169 & 20120225



Per Curiam.

[¶1]	Randy Holkesvig appealed from a summary judgment dismissing his claims against Gary Grove and from orders denying his post-judgment motions and prohibiting him from filing any further motions or pleadings in this case.

[¶2]	After pleading guilty to stalking, Holkesvig unsuccessfully sued the complaining witness, two prosecutors, and a deputy sheriff, alleging wrongdoing in the criminal investigation and prosecution.  
See
 
Holkesvig v. Welte
, 2012 ND 142, 818 N.W.2d 760; 
Holkesvig v. Welte
, 2012 ND 14, 809 N.W.2d 323; 
Holkesvig v. Moore
, 2011 ND 199, 806 N.W.2d 438; 
Holkesvig v. Welte
, 2011 ND 161, 801 N.W.2d 712.  In 2011, Holkesvig brought this action against Grove, a sergeant with the Grand Forks County Sheriff’s Department, alleging misconduct in the criminal investigation.  The district court granted summary judgment dismissing Holkesvig’s claims, concluded the claims were frivolous, and ordered Holkesvig to pay costs and attorney fees.  The court also denied numerous post-judgment motions filed by Holkesvig and entered an order prohibiting Holkesvig from filing any further motions or pleadings in the case in the district court.

[¶3]	We affirm the judgment and orders under N.D.R.App.P. 35.1(a)(1) and order Holkesvig to pay double costs and $1,000 in attorney fees for this appeal.

[¶4]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner